Case: 17-11042      Document: 00514531670         Page: 1    Date Filed: 06/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 17-11042                           FILED
                                  Summary Calendar                     June 27, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FERNANDO VALDEZ-CEJAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-49-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Fernando Valdez-Cejas appeals his above-guidelines sentence for illegal
reentry after removal from the United States, in violation of 8 U.S.C. § 1326.
On appeal, Valdez-Cejas argues that the district court improperly sentenced
him to more than 2 years of imprisonment because the statutory enhancements
under § 1326(b) are unconstitutional. He correctly concedes that the issue is
foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11042    Document: 00514531670   Page: 2   Date Filed: 06/27/2018


                               No. 17-11042

seeks to preserve the argument for possible Supreme Court review. See also
United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v.
Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). In Almendarez-Torres,
the Supreme Court held that for the purposes of a statutory sentencing
enhancement, a prior conviction is not a fact that must be alleged in the
indictment or found by a jury beyond a reasonable doubt. 523 U.S. at 239-47.
      Accordingly, Valdez-Cejas has filed an unopposed motion for summary
disposition.   Because his argument is foreclosed, summary disposition is
appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).    Accordingly, his motion is GRANTED, and the judgment is
AFFIRMED.




                                     2